DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

“processing unit” as recited in Claims 10-11, 13, and 23
- Prong 1: a generic placeholder for “means” stated as a “unit”
- Prong 2: the term “unit” coupled with the functional language “processing”
- Prong 3: The processing unit will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informality. Claim 1 currently reads, “wherein the transceiver (108) is configurable to analyze one or more received signals to initiate one or more events based on the analyzed parameters of the user.” As claim 1 is currently written, it implies the transceiver is able to be configured to analyze one or more received signals and initiate one or more events. To clarify the capabilities of the transceiver, the claim should be rewritten to read, “wherein the transceiver (108) is configured to analyze one or more received signals to initiate one or more events based on the analyzed parameters of the user.” 

Claim 4 is objected to because of the following informality. Claim 4 currently reads, “wherein the at least one sensor of the sensing unit (102) is integratable in an electronic device.” As claim 4 is currently written, it implies the sensing unit is able to be integrated in an electronic device. To clarify the capabilities of the sensor of the sensing unit, the claim should be rewritten to read, “wherein the at least one sensor of the sensing unit (102) is integrated in an electronic device.”
	
Claims 11 and 23 are objected to because of the following informality. Claims 11 and 23 currently read, “predict a physiological condition, a false positive physiological condition, or a normal physiological condition.”  The phrase, “predict a physiological condition” implies said condition could be predicted as normal or abnormal. The claims should be rewritten to read, “predict an abnormal physiological condition, a false positive physiological condition, or a normal physiological condition.” 

Claim 11 is further objected to because of the following informality. The claim currently reads, “to inform of an impending physiological condition.” For grammatical clarity, the claim should be rewritten to read, “to inform him/her of an impending physiological condition.”

Claim 13 is objected to because of the following informality. Claim 13 currently reads, “the processing unit (110) is further trainable to use other physiological parameters associated with the user.” As claim 13 is currently written, it implies the processing unit is able to be trained to use other physiological parameters associated with the user. To clarify the capabilities of the processing unit, the claim should be rewritten to read, “the processing unit (110) is further trained to use other physiological parameters associated with the user.”

Claim 16 is objected to because of the following informality. Claim 16 currently reads, “a memory (106) configurable to store at least one of said signal and/or one or more applications.” As claim 16 is currently written, it implies the memory is able to be configured to store at least one of said signal and/or one or more applications. To clarify the capabilities of the memory, the claim should be rewritten to read, “a memory (106) configured to store at least one of said signal and/or one or more applications.”

Claims 17 and 18 are objected to because of the following informality. Claim 17 currently reads, “the sensor data collection device (104) is configurable to operate as a standalone device.” Similarly, claim 18 currently reads, “the sensor data collection device (104) is configurable to operate as an add-on device.” As claims 17 and 18 are currently written, they imply the sensor data collection device is able to be configured to operate as a standalone device or add-on device respectively. To clarify the capabilities of the sensor data collection device, claim 17 should be rewritten to read, “the sensor data collection device (104) is configured to operate as a standalone device.” Similarly, to clarify the capabilities of the sensor data collection device, claim 18 should be rewritten to read, “the sensor data collection device (104) is configured to operate as an add-on device.”

Claims 21, 22, and 25 are objected to because of the following informalities. Claims 21, 22, and 25 currently read, “determining if temperature” of a/the user's skin. For clarity, the claims should be rewritten to read, “determining if the temperature” of a/the user's skin.  

Claim 21 is further objected to because of the following informality. Claim 21 currently reads, “and sudden high or low fluctuation.” For clarity, the claim should be rewritten to read, “and the sudden high or low fluctuation.”

Claim 23 is objected to because of the following informalities. Claim 23 currently reads, “transmitting one or more measured parameters.” For clarity, the claim should be rewritten to read, “transmitting the one or more measured parameters.” Furthermore, claim 23 currently reads, “via a transceiver.” For clarity, the claim should instead be rewritten to read, “via the transceiver.”

Appropriate correction is required for each of the above objections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13, 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claims 1 and 19, claim 1 recites the limitation, “the analyzed parameters” in line 15. Similarly, Claim 19 recites the limitation, "the analyzed parameters" in line 2.  There is insufficient antecedent basis for the limitations in the claims. As claims 1 and 19 are currently written, it is not evident what analyzed parameters are being referenced as the parameters previously claimed are stated as “measured” parameters. The claims should be rewritten to read, "the measured parameters" in lines 15 and 2 respectively. 

Regarding claim 4, the claim recites the limitation " the at least one sensor " in line 31. This recitation of “the at least one sensor” is inconsistent with its antecedent basis. Claim 4 is dependent on claim 1, which reads, “one or more sensors” in line 4. Claim 4 should be rewritten to read, “the one or more sensors” to properly depend on the sensor configuration as established in claim 1. Furthermore, claim 4 currently reads, “wherein the at least one sensor of the sensing unit (102) is integratable in an electronic device including a smart watch, a smart phone, a gaming controller and any wearable device capable of measuring one or more bodily parameters of a user.” Examiner notes in the specification of the application, applicant states, “the at least one sensor of the sensing unit is integrable in an electronic device (e.g., portable electronic device) including a smart watch, a smart phone, a gaming controller or any wearable device capable of measuring one or more bodily parameters of a user (Specification Page 2 Lines 29-32).” Because of the discrepancy between the specification and claim 4, it is unclear to Examiner what the Applicant regards as the invention.

Regarding claim 7, the claim currently reads, “wherein the transceiver (108) eliminates or reduces false positive alerts of a physiological condition by cross referencing the temperature and the relative humidity of the user's skin with the temperature and relative humidity of the user's environment contemporaneously.” As the claim is currently written, it is unclear how cross referencing the temperature and the relative humidity of the user's skin with the temperature and relative humidity of the user's environment is intended to eliminate or reduce false positive alerts as there is no subsequent action performed after the “cross-referencing” step to affect the frequency of false alerts. The claim should be rewritten to positively recite the way by which said  “cross-referencing” action reduces the frequency of false alerts such that the data associated with said false alerts is not transmitted or communicated.  

Regarding claim 8, the claim currently reads, “wherein the emotional state is at least one emotion selected from stress, excitement, fear or confusion.” Because of the phrasing of the claim, it is unclear to Examiner whether or not Applicant intends to construct a Markush grouping. If Applicant intends for claim 8 to recite a Markush group (see MPEP 2117 Markush Claims), the claim should be rewritten to read, “wherein the emotional state is selected from the group consisting of stress, excitement, fear or confusion.” If Applicant does not intent for claim 8 to recite a Markush group, the claim should be rewritten to read, “wherein the emotional state is at least one of stress, excitement, fear or confusion.”

Regarding claim 13, the claim currently reads, “wherein the processing unit (110) is further trainable to use other physiological parameters associated with the user.” As the claim is currently written, it is unclear how the processing unit would utilize other physiological parameters associated with the user. Additionally, the use of the term “trainable” makes the claim unclear as to whether or not a machine learning element is intended to be incorporated into the claim. It is hereby interpreted that the processing unit has a general capability to accept physiological parameters associated with the user including one or more of heart rate, blood pressure, blood glucose level, body temperature, respiratory rate, blood oxygen levels, galvanic skin response, adrenaline level, cortisol level or norepinephrine level. 

Regarding claims 21 and 22, the claims currently read, “wherein the step of initiating one or more events.” Claims 21 and 22 are dependent on claim 19, which currently reads, “analyzing, using a transceiver, one or more received signals for initiating one or more events based on the analyzed parameters of the user.” As claim 19 is currently written, there is no initiating step explicitly claimed. In other words, the relationship between claim 19 and claims 21 and 22 is unclear. 

Regarding claim 24, the claim currently reads, “the computer program product when executed on a transceiver, is configured to enable the transceiver to perform each of the following steps.” As the claim is currently written, the relationship between the computer program product and transceiver is unclear. The claim should be rewritten to read, “the computer program product when executed on a transceiver, causes the transceiver to perform each of the following steps.”

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 currently reads, “wherein the biofeedback represents an emotional state of the user.” Claim 8 is dependent on claim 5, which reads, “transmitting measured parameters as biofeedback to electronic devices employing human-computer interaction (HCI).” As claim 8 is written, it is unclear how the details set forth in claim 8 further limit the transmission of measured parameters as biofeedback described in claim 5. Examiner interprets the claim to mean that the parameters are transmitted as biofeedback when the measured parameters are indicative of an emotional state as determined by the measured skin temperature and relative humidity. This interpretation is supported by the specification of the instant application (Specification Page 6 Lines 4-10). 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 currently reads, “wherein the biofeedback is characterized by the temperature of a user's skin being between 25*C to 32*C and the range of the relative humidity of the user's skin being between 50% to 100%.” Claim 9 is dependent on claim 5, which reads, “transmitting measured parameters as biofeedback to electronic devices employing human-computer interaction (HCI).” As claim 9 is written, it is unclear how the details set forth in claim 9 further limit the transmission of measured parameters as biofeedback described in claim 5. Examiner interprets the claim to mean that the parameters are transmitted as biofeedback when the temperature of a user's skin is between 25°C and 32°C and the range of the relative humidity of the user's skin is between 50% and 100% contemporaneously. 

Claim 26 is similarly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 currently reads, “transmitting the measured parameters as biofeedback” and “biofeedback is characterized by the temperature of a user's skin being between 250C to 320C and the relative humidity of the user's skin being between 50% to 100%.” Claim 26 is dependent on claim 24, which currently reads, “transmitting measured parameters as biofeedback to electronic devices employing human- computer interaction (HCI).” As claim 26 is written, it is unclear how the details set forth in claim 26 further limit the transmission of measured parameters as biofeedback described in claim 24. Examiner interprets the claim to mean that the parameters are transmitted as biofeedback when the measured parameters are indicative of an emotional state as determined by the measured skin temperature and relative humidity as supported by the specification of the instant application (Specification Page 6 Lines 4-10). Examiner further interprets the claim to mean that the parameters are transmitted as biofeedback indicative of an emotional state of a user when the temperature of a user's skin is between 25°C and 32°C and the range of the relative humidity of the user's skin is between 50% and 100% contemporaneously. 

For each of the above rejections, applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 13, 14, 16, 19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 20150305690 A1 – cited by Applicant).

Regarding claims 1 and 19, Tan teaches a system for analyzing a physiological condition of a user (Tan Abstract), said system comprising at least one sensing unit having one or more sensors to measure one or more parameters including temperature and relative humidity of the user's skin (Tan ¶[0018]) via an air gap (Tan ¶[0104]). While Tan does not explicitly recite the phrase an “air gap,” it is implied an air gap is present between the sensor and the user’s skin because the sensor as claimed is a “non-contact” sensing element (Tan ¶[0104]). Tan further alludes to the presence of an air gap between the sensing element and the user’s skin by citing, “the bottom casing (14b) of the housing (14) further includes at least one perforation (28) that serves to provide an opening through which the physiological sensor (15a) which, in a preferable embodiment of the present invention, incorporates a capacitive sensing element that enables contactless measurement ” in an area “in the immediate vicinity on the surface of the skin of the subject's wrist (Tan ¶[0114]).” Tan teaches wherein the system is capable of generating one or more signals representative of the measured parameters (Tan ¶[0019]). Tan further teaches a transceiver communicably connectable to the sensing unit via a communication interface (Tan ¶[0020]). Tan teaches a transceiver, comprising a central processing unit (Tan ¶[0019]) and transceiver circuit (Tan ¶[0020]), configured to analyze one or more received signals (Tan ¶[0019]) to initiate one or more events based on the analyzed parameters of the user (Tan ¶[0020]).  

Regarding claim 2, Tan teaches wherein the sensing unit is incorporated in a sensor data collection device associable with the user (Tan ¶[0116], sensor incorporated into a watch (sensor data collection device)).

Regarding claim 5, Tan teaches wherein the event includes alerting/notifying a user’s care provider of a physiological condition (Tan ¶[0160]), and transmitting the measured parameters as biofeedback to electronic devices, (Tan ¶[0020] wherein the electronic device is a wireless transceiver unit) employing human-computer interaction (Tan ¶[0064]). 

Regarding claim 10, Tan teaches wherein the system further includes a processing unit (“remote monitoring station”) communicably connected to the transceiver (“wireless transceiver unit”) to receive one or more signals for storage and predictive analytics (“historical trending purposes”) (Tan ¶[0064]). Tan further teaches wherein the processing unit is placed offline on a data center (Tan ¶[0064]).

Regarding claim 13, Tan teaches wherein the device is configured to monitor other physiological parameters associated with the user including blood pressure, and produce a medical alert based on said measured parameter (Tan ¶[0013]).

Regarding claim 14, Tan teaches a sensor data collection device comprising a housing (Tan ¶[0107]) having at an external surface contactable against skin of a user and an external surface contactable against the user’s environment (Tan Fig. 4). Tan teaches wherein the housing contains an aperture (Tan ¶[0114]) and at least one sensing unit including one or more sensors (Tan ¶[0018]). Tan teaches wherein the sensing unit is configured to measure the temperature and relative humidity of a user’s skin (Tan ¶[0018]). Tan teaches wherein each sensor is positioned coaxially with a corresponding aperture to form an air gap between the sensor and the aperture associated with said sensor (Tan ¶[0104]). While Tan does not explicitly recite the phrase an “air gap,” it is implied an air gap is present between the sensor and the user’s skin because the sensor as claimed is a “non-contact” sensing element (Tan ¶[0104]). Tan further alludes to the presence of an air gap between the sensing element and the user’s skin by citing, “the bottom casing (14b) of the housing (14) further includes at least one perforation (28) that serves to provide an opening through which the physiological sensor (15a) which, in a preferable embodiment of the present invention, incorporates a capacitive sensing element that enables contactless measurement ” in an area “in the immediate vicinity on the surface of the skin of the subject's wrist (Tan ¶[0114]).”

Regarding claim 16, Tan teaches wherein the sensor data collection device further includes a memory configurable to store at least one application (Tan ¶[0077] “a software application”).

Regarding claim 24, Tan teaches a system configured to perform a series of steps including the step of pairing a transceiver associated with a user with a corresponding sensing unit (Tan ¶[0118]). Tan teaches the step of receiving one or more parameters including temperature and relative humidity from the user's skin from the paired sensing unit (Tan ¶[0018]). Tan teaches the step of analyzing the received parameters to initiate one or more events, wherein the event includes alerting a care provider of a physiological condition (Tan ¶[0160]). Finally, Tan teaches the step of transmitting the measured parameters as biofeedback to electronic devices employing human-computer interaction (Tan ¶[0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1– cited by Applicant) as applied in claims 2, 14, and 19 above further in view of Tuli (US 20190154607 A1).

Regarding claims 3, 15, and 20, the elements of claims 2, 14, and 19 are rejected as described above. Tan teaches wherein the sensor data collection device comprises at least one aperture formed in a housing (Tan ¶[0114]) to be contactable with the user's skin (Tan Fig. 7 opening containing the sensor (28), Fig. 4). Tan further teaches an air gap between the sensor and the corresponding aperture (Tan ¶[0114], ¶[0104]). While Tan does not explicitly recite the phrase an “air gap,” it is implied an air gap is present between the sensor and the user’s skin because the sensor as claimed is a “non-contact” sensing element (Tan ¶[0104]). Tan further alludes to the presence of an air gap between the sensing element and the user’s skin by citing, “the bottom casing (14b) of the housing (14) further includes at least one perforation (28) that serves to provide an opening through which the physiological sensor (15a) which, in a preferable embodiment of the present invention, incorporates a capacitive sensing element that enables contactless measurement ” in an area “in the immediate vicinity on the surface of the skin of the subject's wrist (Tan ¶[0114]).” Tan does not teach wherein the sensor is positioned coaxially at a distance between 1.00 mm to 3.00 mm from a corresponding aperture. The invention described in Tuli is drawn to a wearable slotted sensor system for the detection of moisture (Tuli Abstract). Tuli teaches wherein each sensor is positioned coaxially at a distance between 1.00 mm to 2.00 mm from a corresponding aperture (Tuli ¶[0048], Fig. 3C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Tan to include the sensor placement described in Tuli because both inventions teach contactless detection of physiological parameters including moisture using a wearable sensor system, while Tuli further teaches a specific placement of said sensor.

Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1 – cited by Applicant) as applied in claims 1 and 14 above further in view of Mayer (US 20170292926 A1) further in view of Tuli (US 20190154607 A1).

Regarding claims 4 and 17-18, the elements of claims 1 and 14 are rejected as described above. Tan teaches wherein the sensor of the sensing unit is able to be integrated into a wearable electronic device such as a smart watch wherein at least one external surface of the sensor data collection device is contactable against the user's skin (Tan ¶[0116], Fig. 4). Tan does not teach wherein the sensor is able to be integrated into a smart phone or gaming controller. The invention described in Mayer is drawn to a “portable electronic device” comprising a housing and a sensor arranged inside the housing adapted to measure a property of an analyte (Mayer Abstract). Mayer teaches wherein the sensor arrangement could further comprise a humidity sensor and temperature sensor (Mayer ¶[0055]). Mayer teaches wherein the portable electronic device could comprise a mobile phone or game controller (Mayer Claim 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Tan to include the kinds of devices described in Mayer because both inventions are drawn to humidity and temperature sensors integrated in mobile electronic devices, while Mayer further specifies the kinds of electronic devices that are usable. As stated by Tan, “it is to be understood that the same or equivalent functions and sequences may be accomplished by different embodiments (Tan ¶[0058]).”

Tan-Mayer does not teach wherein the sensor is positioned coaxially at a distance between 1.00 mm to 3.00 mm from a corresponding aperture. Tuli teaches wherein each sensor is positioned coaxially at a distance between 1.00 mm to 2.00 mm from a corresponding aperture (Tuli ¶[0048], Fig. 3C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Tan-Mayer to include the sensor placement described in Tuli because both inventions teach the detection of moisture using a wearable sensor system, while Tuli further teaches a specific placement of said sensor.  

Claims 6, 9, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1 – cited by Applicant) as applied in claims 5 and 24 above further in view of Yang (US 20200317210 A1) as evidenced by:
(1) Vargas, “Skin wettedness is an important contributor to thermal behavior during exercise and recovery” [URL: https://doi.org/10.1152/ajpregu.00178.2018, accessed 14 November 2022, published 20 October 2018].
(2) Lee, “Regional Variation of Human Skin Surface Temperature” [URL: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7992731/, accessed 14 November 2022, published 2019 June].
(3) Koster, “Indoor humidity and your family's health” [URL: https://www.nationalasthma.org.au/news/2016/indoor-humidity, accessed 14 November 2022, published 16 February 2016].

Regarding claims 6, 9, and 25, the elements of claims 5 and 24 are rejected as described above. Tan teaches wherein the system detects a physiological condition of a user by first obtaining a physiological measurement (Tan ¶0156]) and determining if said physiological measurement exceeds a preestablished normal range (Tan ¶[0157]). Tan teaches wherein said obtained physiological measurement could comprise temperature (Tan ¶0156]) and relative humidity of a user’s skin (Tan ¶[0091]). 

Tan does not teach wherein the determined physiological condition is indicative of a cold sweat. The invention described in Yang is drawn to an “an external physical symptom detection system” and “processing device” wherein the detected physiological information includes measurements related to temperature and sweat (Yang ¶[0024]). Yang teaches wherein the monitoring system is configured to detect cold sweat episodes (Yang ¶[0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system described in Tan to further include the cold sweat episode detection system described in Yang because both inventions are drawn to systems for detecting medical conditions by monitoring abnormalities in a user’s sweat and temperature, while Yang further teaches a diagnostic application for utilizing the obtained data.

Tan-Yang does not teach wherein the onset of a cold sweat episode is detected if the temperature of a user's skin is between 25°C to 32°C and the range of the detected relative humidity is between 50% to 100%. However, one of ordinary skill in the art would recognize a skin temperature of about 32°C to be a normal value as evidenced by Vargas (Vargas Page 1 Column 1) and Lee (Lee Page 351 Column 1). Lee further teaches this accepted value is variable by 5° depending on the location the temperature is being taken (Lee Page 351 Column 1). Based on these standard ranges, one of ordinary skill in the art would recognize the skin temperature range of 25°C to 32°C to reasonable in determining whether or not a person is experiencing a cold sweat episode. Furthermore, one of ordinary skill in the art would recognize a standard indoor humidity level of 30% to 50% to be ideal for the comfort and health of a user as evidenced by Koster (Koster Page 1). Therefore, in an average indoor environment, one of ordinary skill would recognize a relative humidity of above 50% to be attributed to the presence of perspiration of a user. Based on these standard ranges, one of ordinary skill in the art would recognize the relative humidity range of 50% to 100% to be reasonable in determining whether or not a person is experiencing a cold sweat episode.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1 – cited by Applicant) as applied in claim 5 above further in view of Komaromi (US 20160162256 A1). 

Regarding claim 7, the elements of claim 5 are rejected as described above. Tan teaches wherein the system comprises a temperature and humidity sensor (Tan ¶[0018]). Tan does not teach wherein the transceiver eliminates or reduces false positive alerts of a physiological condition by cross referencing the temperature and relative humidity of the user's skin with the temperature and relative humidity of the user's environment contemporaneously. The invention described in Komaromi is drawn to a wearable electronic device composing a sensor (Komaromi Abstract) wherein the sensor system includes both humidity and temperature sensors (Komaromi ¶[0048]). Komaromi teaches wherein the device is configured to analyze qualities of the user’s sweat (Komaromi ¶[0008]). Komaromi teaches wherein false alerts can be reduced or eliminated by cross referencing the temperature (Komaromi ¶[0025]) and the relative humidity (Komaromi ¶[0027]) of the user's skin with the temperature and relative humidity of the user's environment contemporaneously (Komaromi ¶[0030], ¶[0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Tan to include the false positive detection system described in Komaromi because both inventions are drawn to analyzing the temperature and relative humidity of a user’s skin, while Komaromi further teaches a false positive detection system. Tan alludes to the benefit of reducing false alarms, stating reducing or preventing the occurrence of false alarms increases, “effectiveness of the system (Tan ¶[0009]).” 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1 – cited by Applicant) as applied in claim 5 above further in view of Muramatsu (US 20070022074 A1). 

Regarding claim 8, the elements of claim 5 are rejected as described above. Tan teaches wherein measured parameters including temperature and relative humidity data are transmitted as biofeedback to additional electronic devices (Tan ¶[0020] wherein the electronic device is a wireless transceiver unit). Tan does not teach wherein the biofeedback represents an emotional state of a user such as excitement. The invention described in Muramatsu is drawn to a system comprising a biological sensor configured to measure data from a user (Muramatsu ¶[0014]). The system is further configured to infer “a user's attitude, emotions, and the like” based on sensor data acquired from a body temperature sensor a perspiration sensor (Muramatsu ¶[0165]). Muramatsu teaches wherein the user’s emotional state could comprise one of excitement (Muramatsu ¶[0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Tan to include the emotional state analysis described in Muramatsu because both inventions are drawn to the analysis of obtained temperature and perspiration data, while Muramatsu further teaches the use of said data to evaluate an emotional state. 

Claims 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1– cited by Applicant) as applied in claims 10 and 19 above further in view of Komaromi (US 20160162256 A1) further in view of Sobol (US 20190209022 A1).  

Regarding claims 11 and 12, the elements of claim 10 are rejected as described above. Tan teaches wherein the system comprises a temperature and humidity sensor (Tan ¶[0018]) wherein the temperature and humidity parameters are measured from the user’s skin (Tan ¶[0154] references temperature, ¶[0144] references humidity). Tan teaches wherein the system is configured to inform a caregiver of an impending physiological condition (Tan ¶[0160]). As discussed in the rejection of claim 7, Tan-Komaromi teaches wherein the system is configured to measure the temperature (Komaromi ¶[0025]) and the relative humidity (Komaromi ¶[0027]) of the user's skin with the temperature and relative humidity of the user's environment contemporaneously (Komaromi ¶[0030], ¶[0048]). 

Tan-Komaromi does not teach wherein the processing unit is trained using a training set comprising temperature and relative humidity data measured from the user’s skin and user’s environment. Furthermore, Tan- Komaromi does not teach wherein the processing unit implements a data-driven and instance based machine learning algorithm to predict a physiological condition. 

The invention described in Sobol is drawn to a “wearable electronic device” wherein the “device may also include one or more sensors to collect one or more of environmental data” and “physiological data (Sobol Abstract).” Sobol teaches wherein the system is configured to be used with a machine learning model that receives input related to both physiological signals and environmental signals (Sobol Fig. 6). Sobol teaches wherein the machine learning model can provide predictive analytics related to the diagnosis of a user (Sobol ¶[0234]). Sobol teaches wherein the machine learning algorithm can be implemented using a variety of algorithms including K-Nearest Neighbor, Support Vector Machines, Random Forest, Deep Learning Neural Networks, and other similar machine learning algorithms capable of classifying data (Sobol ¶[0219]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system described in Tan- Komaromi to utilize the machine learning process and algorithm described in Sobol because both inventions are drawn to a system for the collection of physiological and environmental data, while Sabol further teaches the implementation of machine learning algorithms in said system.

  Regarding claim 23, the elements of claim 19 are rejected as described above. Tan teaches a method comprising the steps of transmitting one or more measured parameters, via a transceiver (“wireless transceiver unit”), to a remote processing unit (“remote monitoring station”) (Tan ¶[0064]). Tan teaches a method comprising the step of storing the one or more measured parameters at the processing unit (Tan ¶[0064]). Tan teaches wherein the system is configured to inform a caregiver of an impending physiological condition (Tan ¶[0160]).

Tan does not teach wherein the system is configured to detect an environmental temperature and environmental humidity As discussed  in the rejection of claim 7, Tan-Komaromi teaches wherein the system is configured to measure the temperature (Komaromi ¶[0025]) and the relative humidity (Komaromi ¶[0027]) of the user's skin with the temperature and relative humidity of the user's environment contemporaneously (Komaromi ¶[0030], ¶[0048]). 

Tan-Komaromi does not teach wherein the processing unit is trained using a training set comprising temperature and relative humidity data measured from the user’s skin and user’s environment. Furthermore, Tan- Komaromi does not teach wherein the processing unit implements a data-driven and instance based machine learning algorithm to predict a physiological condition. As discussed  in the rejection of claim 11, Sobol teaches wherein the system is configured to be used with a machine learning model that receives input related to both physiological signals and environmental signals (Sobol Fig. 6). Sobol further teaches wherein the machine learning model can provide predictive analytics related to the diagnosis of a user (Sobol ¶[0234]). 

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1 – cited by Applicant) as applied in claims 19 and 24 above further in view of Muramatsu (US 20070022074 A1) as evidenced by:
(1) Vargas, “Skin wettedness is an important contributor to thermal behavior during exercise and recovery” [URL: https://doi.org/10.1152/ajpregu.00178.2018, accessed 14 November 2022, published 20 October 2018].
(2) Lee, “Regional Variation of Human Skin Surface Temperature” [URL: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7992731/, accessed 14 November 2022, published 2019 June].
(3) Koster, “Indoor humidity and your family's health” [URL: https://www.nationalasthma.org.au/news/2016/indoor-humidity, accessed 14 November 2022, published 16 February 2016].

Regarding claims 22 and 26, the elements of claims 19 and 24 are rejected as described above. Tan teaches a method comprising the steps of obtaining measurements related to the temperature and relative humidity of a user’s skin (Tan ¶[0017]) and transmitting said obtained measurements as biofeedback to additional electronic devices (Tan ¶[0020] wherein the electronic device is a wireless transceiver unit). 

Tan does not teach wherein the biofeedback represents an emotional state of the user such as excitement. As discussed in the rejection of claim 8, Muramatsu teaches a system comprising a biological sensor configured to measure data from a user (Muramatsu ¶[0014]). The system is further configured to infer “a user's attitude, emotions, and the like” based on sensor data acquired from the body temperature sensor and perspiration sensor (Muramatsu ¶[0165]). Muramatsu teaches wherein the user’s emotional state could comprise one of excitement (Muramatsu ¶[0084]).

Tan- Muramatsu does not teach wherein the method comprises the step of determining the onset of a sweat episode indicative of an emotional state if the temperature of a user's skin is between 25°C to 32°C and the range of the detected relative humidity is between 50% to 100%. As discussed in the rejection of claim 6, one of ordinary skill in the art would recognize a skin temperature of about 32°C to be a normal value as evidenced by Vargas (Vargas Page 1 Column 1) and Lee (Lee Page 351 Column 1). Lee further teaches this accepted value is variable by 5° depending on the location the temperature is being taken (Lee Page 351 Column 1). Based on these standard ranges, one of ordinary skill in the art would recognize the skin temperature range of 25°C to 32°C to reasonable in determining whether or not a person is experiencing a sweat episode. Furthermore, one of ordinary skill in the art would recognize a standard indoor humidity level of 30% to 50% to be ideal for the comfort and health of a user as evidenced by Koster (Koster Page 1). Therefore, in an average indoor environment, one of ordinary skill would recognize a relative humidity of above 50% to be attributed to the presence of perspiration of a user. Based on these standard ranges, one of ordinary skill in the art would recognize the relative humidity range of 50% to 100% to be reasonable in determining whether or not a person is experiencing a cold sweat episode.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20150305690 A1 – cited by Applicant)  as applied in claim 19 above further in view of Komaromi (US 20160162256 A1) as evidenced by:
(1) Vargas, “Skin wettedness is an important contributor to thermal behavior during exercise and recovery” [URL: https://doi.org/10.1152/ajpregu.00178.2018, accessed 14 November 2022, published 20 October 2018].
(2) Lee, “Regional Variation of Human Skin Surface Temperature” [URL: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7992731/, accessed 14 November 2022, published 2019 June].
(3) Koster, “Indoor humidity and your family's health” [URL: https://www.nationalasthma.org.au/news/2016/indoor-humidity, accessed 14 November 2022, published 16 February 2016].

Regarding claim 21, the elements of claim 19 are rejected as described above. Tan teaches a method comprising the step of detecting a physiological condition of a user by first obtaining a physiological measurement (Tan ¶0156]) and determining if said physiological measurement exceeds a preestablished normal range (Tan ¶[0157]). Tan teaches wherein said obtained physiological measurement could comprise temperature (Tan ¶0156]) and relative humidity of a user’s skin (Tan ¶[0091]). 

Tan does not teach wherein the method further comprises the step of determining the presence of a sweat episode by detecting if the temperature of a user's skin is between 25°C to 32°C and the range of the detected relative humidity is between 50% to 100%. As described in the rejection of claim 6, one of ordinary skill in the art would recognize a skin temperature of about 32°C to be a normal value as evidenced by Vargas (Vargas Page 1 Column 1) and Lee (Lee Page 351 Column 1). Lee further teaches this accepted value is variable by 5° depending on the location the temperature is being taken (Lee Page 351 Column 1). Based on these standard ranges, one of ordinary skill in the art would recognize the skin temperature range of 25°C to 32°C to reasonable in determining whether or not a person is experiencing a cold sweat episode. Furthermore, one of ordinary skill in the art would recognize a standard indoor humidity level of 30% to 50% to be ideal for the comfort and health of a user as evidenced by Koster (Koster Page 1). Therefore, in an average indoor environment, one of ordinary skill would recognize a relative humidity of above 50% to be attributed to the presence of perspiration of a user. Based on these standard ranges, one of ordinary skill in the art would recognize the relative humidity range of 50% to 100% to be reasonable in determining whether or not a person is experiencing a cold sweat episode.

Tan does not teach a method comprising the step of cross-referencing the temperature and the relative humidity of the user's skin with the temperature and relative humidity of the user's environment contemporaneously. As discussed  in the rejection of claim 7, Tan-Komaromi teaches wherein the system is configured to measure the temperature (Komaromi ¶[0025]) and the relative humidity (Komaromi ¶[0027]) of the user's skin with the temperature and relative humidity of the user's environment contemporaneously (Komaromi ¶[0030], ¶[0048]).

	Finally, Tan teaches the step of analyzing the received parameters to initiate one or more events, wherein the events include alerting a care provider of a physiological condition (Tan ¶[0160]). Tan as evidenced by Vargas-Lee-Koster teaches wherein a physiological condition is indicated when the temperature is between 25°C to 32°C and the relative humidity is between 50% to 100%. Tan does not teach a method comprising the step of detecting a sudden high or low fluctuation in the temperature and relative humidity values in the user's environment, wherein a sudden high or low fluctuation in temperature is between 30°C to 10°C per second and sudden high or low fluctuation in relative humidity is between 5% to 20% per second. Komaromi teaches wherein, “in case both signals rise slowly to the temperature range indicative of a body temperature, it can be assumed that the device is off-body in an environment where the ambient temperature rises. Instead, in case the first temperature signal rises quickly while the other temperature signal rises slowly, it can be assumed that at the time the first temperature signal has risen quickly the device was put on by a user (Komaromi ¶[0025]).” Komaromi teaches wherein the same process can be applied to a humidity sensor set (Komaromi ¶[0027]). It would have been obvious to one of ordinary skill in the art to modify the invention described in Tan to include the false positive detection system described in Komaromi because both inventions are drawn to the analysis of temperature and relative humidity parameters derived from a user’s skin, while Komaromi further teaches an environmental detection system in order to reduce false positive alerts (Komaromi ¶[0025]), ¶[0027]). Tan alludes to the benefit of reducing false alerts, stating reducing or preventing the occurrence of false alerts increases, “effectiveness of the system (Tan ¶[0009]).”

	Komaromi does not teach the specific fluctuation ranges of 30°C to 10°C per second in relation to temperature and 5% to 20% per second in relation to relative humidity. However, without a showing of criticality or unexpected results by applicant, it would have been within the skill level of the art to perform routine experimentation to determine changes in the measurements representing quickly changing values, including to determine ranges consistent with the claims, since it has generally been held to be within the skill level of the art to determine such values. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/E.C.C./Examiner, Art Unit 3791